PER CURIAM.
The City of Miami Beach appeals from a final judgment of the circuit court holding that the city had no authority to change a provision of the South Florida Building Code, the building code for both the incorporated and unincorporated areas of Dade County, Florida. See § 8-1, Code of Metropolitan Dade County.
The trial court correctly held that under Article 1, § 1.01A(13) of the Metropolitan Dade County Home Rule Charter, the Board of County Commissioners has the exclusive authority to adopt, enforce, amend, or modify building and related technical codes governing construction in both the incorporated and unincorporated areas of Dade County, Florida. See: Miami Shores Village v. Cowart, Fla.1959, 108 So.2d 468; City of Miami Beach v. Cowart, Fla.1960, 116 So.2d 432; City of Coral Gables v. Burgin, Fla.1962, 143 So.2d 859; City of Coral Gables v. Dade County, Fla.App.1966, 189 So.2d 530.
Acting upon a motion of the appellee to require appellant to post a bond as a requisite for supersedeas on this appeal (see Rule 5.12, Florida Appellate Rules, 32 F.S. A., and § 59.14, Fla.Stat, F.S.A.), this court has advanced this appeal for disposition. In further consideration of that motion and the record in this cause, the time for filing *273petition for rehearing on this decision is shortened to five days from the filing of this opinion.
Affirmed.